DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13, 15, 25, and 37-41 are allowable over the prior art of record. The closest prior art of record Singh et al. (US 20160246871 A1). Singh teaches generating a graph utilizing improved groupings of data points based on scores of the groupings. See figs. 5, 6a, and 10, par. [0139], [0214]. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claim 1 as “generate at least one predicted anomaly score utilizing at least one anomaly detection machine learning model, wherein the at least one anomaly detection machine learning model comprises a machine learning model corresponding to each perspective data object of the second at least one perspective data object for the selected perspective subset, and wherein the at least one anomaly detection machine learning model is automatically trained based at least in part on a particular subset of the data feature set represented by a particular perspective data object of the selected perspective subset.”, and equivalently in independent claims 1, 13, and 25.
Dependent claims 1-12, and 37-41are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/           Supervisory Patent Examiner, Art Unit 2157